UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):April 30, 2013 CREDIT ACCEPTANCE CORPORATION (Exact name of registrant as specified in its charter) Michigan 000-20202 38-1999511 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 25505 West Twelve Mile Road 48034-8339 Southfield, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:248-353-2700 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On April 30, 2013, Credit Acceptance Corporation (the “Company”) issued a press release announcing its financial results for the three months ended March 31, 2013 and details for the related April 30, 2013 webcast.The press release is attached as Exhibit 99.1 to this Form 8-K and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 99.1Press Release dated April 30, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CREDIT ACCEPTANCE CORPORATION Date: April 30, 2013 By: /s/Kenneth S. Booth Kenneth S. Booth Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated April 30, 2013.
